             Case 1:20-cv-01106-LGS Document 44 Filed 05/15/20 Page 1 of 2




 May 15, 2020                                                                                            Ian G. DiBernardo
                                                                                                 Direct Dial: 212.806.5867
                                                                                                        Fax: 212.806.6006
                                                                                                 idibernardo@stroock.com
Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:       Kewazinga Corp. v. Google LLC, Case No. 20-cv-1106 (LGS)
          Joint Status Report

Dear Judge Schofield:

       We write on behalf of both parties, Plaintiff Kewazinga Corp. (“Kewazinga”) and
Defendant Google LLC (“Google”), to provide a joint status report pursuant to the Court’s April
16, 2020 scheduling order (ECF No. 32) and Your Honor’s Individual Rule IV.A.2.

        Kewazinga’s complaint was filed on February 7, 2020, and Google’s answer was filed on
April 24, 2020. No other substantive pleadings have been filed. On April 16, 2020, the Court
ordered that discovery related to Google’s equitable estoppel defense is to be completed by June
16, 2020. ECF No. 33. The Court further scheduled a conference on June 25, 2020 to discuss
whether an evidentiary hearing is necessary to address Google’s equitable estoppel defense. Id.
Any such evidentiary hearing is scheduled for July 15, 2020. Id. Disclosure of contentions under
the governing patent rules and claim construction proceedings are to proceed per the parties’ prior-
agreed (and the Court’s ordered) schedule. See id; see also ECF No. 32 at 1-2. All other discovery
is stayed.

      The parties are conducting discovery related to Google’s equitable estoppel defense and
Kewazinga’s defenses thereto. The below table summarizes the discovery requests that have been
propounded to date and the expected response dates.

    Date              Party               Requests For Written Discovery/Production                           Response Due
 04/22/2020         Kewazinga          First Set of Interrogatories (Nos. 1–6)                                05/22/2020
 04/22/2020         Kewazinga          First Set of Requests for Production (Nos. 1–25)                       05/22/2020
 05/01/2020         Google             First Set of Interrogatories (Nos. 1–5)                                06/01/2020
 05/01/2020         Google             First Set of Requests for Production (Nos. 1–21)                       06/01/2020
 05/05/2020         Google             Second Set of Interrogatories (No. 6)                                  06/05/2020
 05/05/2020         Google             First Set of Requests for Admission (Nos. 1–22)                        06/05/2020
 05/08/2020         Google             Second Set of Requests for Admission (Nos. 23–24)                      06/08/2020
 05/15/2020         Google             Third Set of Requests for Admission (Nos. 25-64)                       06/15/2020
 05/15/2020         Kewazinga          First Set of Requests for Admission (Nos. 1-30)                        06/15/2020

STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
             Case 1:20-cv-01106-LGS Document 44 Filed 05/15/20 Page 2 of 2

Hon. Lorna G. Schofield
May 15, 2020


    Date              Party                            Deposition Notices                             Notice Date
 05/08/2020         Google             Rule 30(b)(1) Notice to Ian DiBernardo                        05/27/2020
 05/08/2020         Google             Rule 30(b)(1) Notice to Leonard Smalheiser                    05/28/2020
 05/08/2020         Google             Rule 30(b)(1) Notice to David Worley                          05/29/2020
 05/08/2020         Google             Rule 30(b)(6) Notice                                          06/01/2020

        Today, Google served a document production comprising 1,145 pages. There have been
no discovery responses from either party. The parties currently anticipate meeting the Court’s June
16, 2020 deadline to complete discovery regarding Google’s equitable estoppel defense (ECF No.
33 at 1) and all other discovery deadlines set forth in the Court’s April 16, 2020 Scheduling Order
(ECF No. 32).

Respectfully submitted,

 /s/ Ian G. DiBernardo                                                 /s/ Elizabeth Weyl
 Ian G. DiBernardo                                                     John M. Desmarais
 Timothy K. Gilman                                                     Ameet A. Modi
 Kenneth L. Stein                                                      Steven M. Balcof
 Saunak K. Desai                                                       Elizabeth Weyl
 Gregory R. Springsted                                                 DESMARAIS LLP
 STROOCK & STROOCK & LAVAN LLP                                         230 Park Avenue
 180 Maiden Lane                                                       New York, New York 10169
 New York, NY 10038                                                    T: 212-351-3400
 Tel: (212) 806-5400                                                   F: 212-351-3401
 Fax: (212) 806-6006                                                   jdesmarais@desmaraisllp.com
 Email:idibernardo@stroock.com                                         amodi@desmaraisllp.com
 Email:tgilman@stroock.com                                             sbalcof@desmaraisllp.com
 Email:kstein@stroock.com                                              eweyl@desmaraisllp.com
 Email:sdesai@stroock.com
 Email:gspringsted@stroock.com                                         Emily H. Chen (pro hac vice)
                                                                       DESMARAIS LLP
 Counsel for Plaintiff Kewazinga Corp.                                 101 California Street
                                                                       San Francisco, California 94111
                                                                       T: (415) 573-1900
                                                                       F: (415) 573-1901
                                                                       echen@desmaraisllp.com

                                                                       Counsel for Defendant Google LLC




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com                 2
